DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sklar 2015/0012093. 
Sklar discloses the invention as claimed noting for example figures 9 and 11
comprising:

    PNG
    media_image1.png
    286
    344
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    301
    356
    media_image2.png
    Greyscale


An anchor system, comprising a first part including a first cannulation (for example element 32); and a second part (e.g. element 24) insertable into the first cannulation, wherein the second part includes a slot extending across a width of a proximal collar of the second part (this is inherent as pointed out by the arrow depicted above there is slot which extends across the screw.  See as evidenced by 2004/0034353 fig. 15b slot 61a);
.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,855,132 hereafter ‘132. Although the claims at issue are not identical, they are not patentably distinct from each other because the wording is merely varied.  For example application claim 1 recites:

“…An anchor system, comprising a first part including a first cannulation; and
a second part insertable into the first cannulation, wherein the second part includes a slot extending across a width of a proximal collar of the second part.”

The patent claim 1 recites:
“…An anchor system for fixating tissue to bone, comprising: a collar extending along a longitudinal axis and including a first cannulation; and a plug insertable into the first cannulation to trap a flexible strand between the collar and the plug, wherein the plug includes a second cannulation.”




It is obvious to one having ordinary skill in the art that the patent claims are narrower in scope and include more limitations (e.g. the independent claim requires the flexible strand).  The patent would be utilized to reject the application claims. 

Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,492,901 hereafter ‘901. Although the claims at issue are not identical, they are not patentably distinct from each other because the wording is merely varied.  For example claim 11 recites:
“….A method comprising: securing a flexible strand to a tissue; positioning the tissue within a bone tunnel such that the flexible strand extends from an opening of the bone tunnel; positioning a first part of a multi-part anchor system in relation to the flexible strand; securing the first part within the bone tunnel; tensioning the flexible strand; and securing a second part of the multi-part anchor system within the first part, wherein the flexible strand is either trapped between first part and the second part or received through the second part….”


Patent ‘901 claim recites:
“…A method, comprising: securing at least one flexible strand to a tissue to be fixated; securing the tissue within a bone tunnel so that the at least one flexible strand exits an aperture of the bone tunnel; sliding a first part of a multi-part anchor system over the at least one flexible strand; securing the first part within the bone tunnel; subsequently, tensioning the at least one flexible strand; and subsequently, securing a second part of 
It is obvious to one having ordinary skill in the art that the patent would be utilized to reject the application claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774    
September 9, 2021